REQUESTED BY: Thomas L. Morrissey, Johnson County Attorney, Tecumseh, Nebraska 6845
Are privately owned pleasure aircraft exempt from taxation under section 77-202(d), R.R.S. 1943, as personal effects?
No.
Section 77-202 provides in part:
     "(1) The following property shall be exempt from taxes:
". . . .
     "(d) Household goods, including major appliances either attached or detached to real property, and personal effects when such property is not owned or used for financial gain or profit to either the owner or user."
An opinion of this office dated May 26, 1976, considered the limits which should be given this particular exemption, and what should be considered `personal effects.' We concluded that most recreational and hobby equipment should be classified as personal effects. We did not discuss the status of airplanes, and you ask whether they can be included in this exemption.
In that opinion we considered the exemption of motorboats, and concluded that they did not qualify, because section 81-815.36 required the Game and Parks Commission to notify each county assessor as to all motorboats registered in such assessor's county during the previous calendar year. We concluded this was an indication of the Legislature's understanding that such boats would be taxed.
We have found a similar provision with respect to aircraft. Section 77-1250.02, R.R.S. 1943, requires the owner, lessee, or manager of any aircraft hanger or land upon which any aircraft as defined by section 3-101 is located on January 1 to notify the county assessor of this fact by February 1. Obviously, the purpose of such notification is to ensure the taxation of such aircraft.
It is true that it may be argued that this was intended only to catch commercially used aircraft, and not those used for recreation by the owners. There is nothing, however, in the statute which indicates such a distinction. Furthermore, although the definitions which have been given to the term `personal effects' cover a wide range of items, we have great difficulty in applying it to anything as large, expensive, and remote from the person of the owner as an airplane.
There might also be a question of unreasonable classification were we to say that motorboats used for recreation were taxable, but airplanes were not. We therefore conclude that airplanes do not qualify as personal effects under section77-202(d).